I concur in the majority opinion. In doing so, I have a full appreciation of the very serious nature of the difficulty involved and of the far-reaching consequences with which the question is fraught. On the one hand, it is urged that we are faced by the probability of a breakdown of local government in a large number of the taxing units throughout the state through lack of money realized from taxation to provide for their essential functions, and, on the other, that the sovereign will of the people, expressed by them in the very instrument to which these taxing units owe their existence, will be thwarted in a matter of vital importance.
The Legislature in passing, and the governor in approving, chapter 38 of the Acts of the Legislature of 1933, have united in placing an interpretation and construction upon the so-called *Page 51 
tax amendment. This interpretation is entitled to great respect and must be upheld if, upon any theory, it is consonant with the true meaning of the tax amendment and the real purpose thereof as viewed by this Court.
It seems to me manifest that the primary purpose of the tax amendment was to procure by limitation of levies a reduction of the taxes upon property throughout the state. Because of the fact that the levies for state purposes have always been negligible as compared to the levies of local bodies, it is plain that the tax amendment had for its principal purpose the limitation of the power of local levying bodies to impose taxes upon property. There can be no doubt that the levies laid by counties, school districts and municipalities upon real and personal property, created the burden from which the people expressed their determination to rid themselves by the overwhelming adoption of the tax amendment. This well-known fundamental purpose is, to my mind, the cardinal rule by which the tax amendment must be interpreted. At the same time, it must be presumed that it was not the purpose of the tax amendment to invite attempted repudiation of debts, to bring about an abandonment or abdication of local self-government, nor to destroy the credit of the various taxing units throughout the state.
The Act of the Legislature prescribes the limitations within which the various levying units of the state may lay property taxes. It allots to the local levying bodies their respective parts of the primary limitations of the tax amendment itself. The Act further sets up the machinery for laying levies within the limitations and prescribes the conditions under which levies may be laid beyond them.
Section 13 of the Act, in effect, provides that the local levying bodies shall each prepare an estimate which shall include as to the unit (1) the amount necessary for current expenses, and (2) the amount necessary to provide the current requirements of now-existing indebtedness. (This expression is used in the same sense that the act of the legislature uses it, i. e., to mean debts contracted prior to the adoption of the tax amendment.) The section then goes on to provide a method by which the limitations may be exceeded if the estimate discloses *Page 52 
that it is necessary to do so in order to provide the requirements of now-existing indebtedness. Thus the Act sets up a system of bracketing the estimated amounts and the stated purposes for which levies are to be laid and gives the levies preference within the limitations according to their purpose, putting current expense first in order. In other words, this section virtually places in two brackets the estimates upon which the levy is to be ascertained: (1) current expense, and (2) requirements of now-existing debt. Under this plan, the requirements of now-existing debt would be added to the requirements for current expense, and, presuming that the latter did not exceed the limitations, if the requirements for now-existing indebtedness, when added, did exceed the limitations, then the estimated levy would have to be laid notwithstanding that fact, because to fail to do so would be to threaten to impair the obligation of contract. This makes it possible for the local levying bodies to absorb for current expenses any part or all of the levies that may be laid within the limitations. They may then add the required levies to provide for existing indebtedness, no matter by what the aggregate of the two exceeds the limitations. In the contemplation of the tax amendment, a much larger sum than is essential for current expenses may be collected by any taxing unit without exceeding the limitations for that purpose alone. By the very terms of the amendment, the limitations were designed to include the aggregate of all the taxes to be levied. Therefore, to give the local levying bodies the unrestrained right to levy within the limitations for this purpose alone, is, for all practical purposes, an abandonment of the limitations in so far as they relate to the matter of current expense. As pointed out in the majority opinion, there is no power in the courts to review the discretion of local levying bodies in fixing the amount for which they shall levy to cover the requirements of current expense. Their discretion in this respect, according to the generally accepted rule (with which I reserve the right to disagree in the future), can be exercised arbitrarily and even flagrantly abused without being subject to review by the courts. The reason for this rule is that taxation is a legislative function, and to permit the courts to regulate it in the matter of governmental expense would be to place in the *Page 53 
judicial branch the power directly to control, and even drastically to curtail, the functions of the other two departments of the government, resulting in a centralization of power in the judiciary and virtually abolishing the independence of the three co-ordinate branches of government. Then the local levying bodies would be given practically arbitrary power to determine the amounts necessary for the running of the local government and to levy therefor. The limitations of the tax amendment cannot be regarded as limiting levies for current expenses alone (though this was their principal purpose), because, obviously, it was hoped that all levies might be brought within the limitations. As I have pointed out in the outset, this, to my mind, is exactly the power that had resulted, prior to the tax amendment, in the unendurable levies upon property, against which the tax amendment was aimed in an effort to procure their reduction by limitation. If this reduction by limitation is not achieved, then, to my mind, the primary purpose of the tax amendment has failed.
That the purpose of the people in adopting the tax amendment was to bring about reduction in direct levies through limitation of the power of the local levying bodies to levy for current expenses is borne out by at least two important further considerations. All levies may, for the purpose of convenience, and in contemplation of the adoption of the tax amendment, be divided into three categories: (1) To provide funds for meeting the requirements of now-existing indebtedness; (2) to provide funds for meeting current expense, and (3) to provide funds to cover indebtedness (non-current) contracted after the tax amendment should be adopted.
At which of these three categories of levies were the limitations of the tax amendment primarily aimed? It would seem plain that they were not aimed at the levies required to take care of now-existing indebtedness, for the very simple reasons that this is a type of obligation that cannot be reduced and that the provision of the Constitution of the United States against the impairment of the obligation of contracts would require that all indebtedness in this category be eventually paid regardless of tax limitations not existing at the time the contract therefor was made. It would seem that the *Page 54 
limitations of the tax amendment were not aimed at levies for non-current indebtedness contracted since the tax amendment, because the local levying bodies have within themselves no power to impose levies for this class of expenditures. Code 1931, 11-8-13; Const. W. Va., sec. 8, Art. X. This class of levies must be imposed by a vote of the people. It is not the local levying body that has power to lay this class of levy, but the people themselves. The levying body is merely the machinery for carrying out the will of the people in imposing the levy. It follows that, if the above reasoning is correct, the class of levies laid for current expense is the class of levies that the tax amendment was aimed at reducing by limitation. This is so because it is the only class of levy to which the limitations can have any practical relevance and as to which they can have any workable effect.
Employing similar considerations to an effort to determine the purpose of the provision of the tax amendment prescribing that the legislature shall provide by law for not more than a fifty per cent extension of the limitations in the various taxing units by popular vote, we reach practically the same conclusion. To submit to popular vote in the taxing unit the question of whether levies would be authorized to pay now-existing indebtedness, would be to submit a question in which the people eventually would have no option. Contractual obligations must be discharged within the limits of the levying power existing at the time the contract was entered into. This class of obligations must be paid. If, upon submission, the people should refuse to extend the limitations by popular vote, if necessary to prevent the impairment of the obligation of a contract, the extension would be compelled by mandamus. It seems impossible to believe that the tax amendment contemplates submitting to the people the question of whether they will pay their just debts. It seems, therefore, fairly obvious that this question is not the question intended to be submitted to the people. As to non-current indebtedness contracted since the constitutional amendment was adopted, it seems equally obvious that this question was not the primary one intended for popular submission. The levying bodies within themselves have no power to impose this class of levies. They *Page 55 
must be authorized by popular vote in the first instance. Of course, after the expenditure has been authorized by popular vote, if a levy is required exceeding the limitations, it would be necessary to submit that question also to popular vote. It seems obvious, however, that the people, in adopting the limitations, were principally concerned with what was within the power of the levying bodies without first requiring a popular election to confer that power. It was the existing power of the taxing bodies that they wished to limit. It was not necessary to limit their own power to vote levies, for that could be withheld at will. If this be true, then the provision for submitting an extension of the limitations to popular vote was intended to apply to the class of levies that the levying bodies could impose without submission to popular vote. In other words, it was not the thought that the people of the taxing unit would by vote authorize future expenditures (non-current) that would require for their payment another vote of the people to extend the limitations. If the foregoing observations are valid, then the provision of the tax amendment relating to extending the levies by popular vote was intended primarily to operate upon those levies made for current expenses. It would seem that the provision was intended as a means of meeting emergencies that might arise exactly here. It was certainly not intended to be divorced from exigencies that might arise under the amendment. Yet, by the act, the provision in question is totally detached from any such possibilities. There is no practical purpose in submitting to popular vote the question of extending the limitations for either now-existing debt requirements or future (non-current) expenditures. The Act renders it unnecessary to do so for current expenses. Therefore, under the Act, the provision is practically useless.
On the basis of the foregoing considerations, and of those contained in the majority opinion, it is my conclusion that it was the purpose of the people in adopting the tax amendment, and that the tax limitation amendment was framed with a view to achieving, a reduction in taxation by placing a limit upon the power of local levying bodies to levy for current expenses. It was the question of getting relief in their *Page 56 
direst need that animated the people. Their need for relief was immediate and extreme. The tax limitation amendment was drafted and submitted in an effort to meet that need. Its provisions were therefore intended to operate immediately and drastically.
If the levy for current expense be submerged from the limitations by placing it in the first bracket to be levied for, and adding the levy for now-existing indebtedness in the second bracket, then you have in the bracket which would exceed the limitations, a class of levy to which the limitations cannot have practical application, because, in the first place, the people want to pay their honest debts, and, in the second place, to limit the levy laid for the purpose of discharging now-existing debt more than it was limited at the time of contract would impair the obligation of the contract. This is the plan set up in section 13 of the act under consideration. I do not think it carries into effect the principal purpose of the tax limitation amendment. On the other hand, by placing the requirements of pre-existing indebtedness in the first bracket and current expense in the second, a situation would be brought about in which it would be the matter of current expense that would exceed the limitations, if they were exceeded. This would require one of two things; either that the levying bodies stop at the limitation or that they submit to popular vote, under the provisions of the constitution, the question of whether the limitations would be extended for the purpose of meeting current expense. It seems to me that this is the situation that the tax limitation amendment was designed to bring about. Since it was intended to cast its limits on the power of the local levying bodies to levy for current expenses, the enabling act should be so framed as to prevent the local levying bodies from having virtual carte blanche in this field. This, in my judgment, cannot be done by submerging the levy for current expenditures by placing it in the first bracket and superimposing the levy for the requirements of now-existing debt. To bear out the true intent of the tax amendment, it seems to me that the levy for current expense necessarily must go in the second bracket. Then, and then only, the limitations operate directly upon it in a practical sense. *Page 57 
I am not unmindful of the vast complexities involved in drafting a workable enabling act under the tax amendment. I am very keenly aware of the number and divergency of the fiscal problems existing in the hundreds of taxing units throughout the state. Actual and hypothetical difficulties, some of them supposedly involving the very existence of local government in the taxing units, exist without number. It is said that in certain instances a fifty per cent extension of the limitations, together with other local revenue, will not be sufficient to provide local self-government. That does not seem to be true in the cases before the court. If it were shown to be true, doubt would still exist in my mind as to whether, in the face of what I believe to be the plain meaning and explicit language of the tax amendment, the courts could grant any form of relief. That would be for the legislature. It might spring from a system of too low assessment values, in which case the remedy would be local. The question before us is not one of policy. It is not ours to indulge in speculation nor to attempt the solution of supposititious problems. We are to take the instrument before us and say whether it conforms to the tax amendment or not. For the reasons stated in the majority opinion and set forth in these observations of my own I think that section thirteen of the act fails in this respect.
In addition to the foregoing, there are certain textual difficulties in the act itself that seem to me to be well near insuperable. Section 13, after providing that the local levying bodies shall impose the levy necessary for current expense and requirements of now-existing indebtedness, goes on: "If the levy laid (I italicize) exhausts the maximums prescribed insection five of this article without meeting current requirements of principal and interest on now-existing indebtness, the local levying body shall * * *." The section then sets out a method by which the additional levy shall be laid. Turning to section 5 of the act, we find that it recites the primary limitations of the constitutional amendment itself. These primary limitations have no direct bearing at all upon the local levying bodies. The local bodies are governed by the limitations (secondary limitations) contained in the act *Page 58 
of the legislature in sections 7, 9 and 11, respectively. For example, a county court may levy to the extent of 9.4 cents on class one property. The primary (constitutional) limitation on this class of property is fifty cents. The school districts and municipalities, under the Act, absorb the remaining 40.6 cents of the primary limitation. Yet it is only when the county court has exceeded this primary limitation of fifty cents (which it may not in any event do because of the allocations of the primary limitation made in the act itself) that it may, under the theory of the act, proceed to lay levies in excess thereof. This creates an inextricable confusion. By inference, it gives to each levying body the privilege of laying levies in excess of the primary limitations of the constitution itself. This might perhaps be done on the theory of the act, but the difficulty is that the section ignores the secondary limitations prescribed by the act itself. It does not provide for laying additional levies when the secondary limitations (all that any levying body can lay under the terms of the act) are exceeded.
My conclusion is that section thirteen of the Acts of the Legislature of 1933 is unconstitutional because it conflicts with the correct interpretation of the tax amendment to the constitution, and, further, that that section is void because irreconcilable with the other provisions of the Act itself.